UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2128


TIMOTHY VALENZIA,

                Plaintiff - Appellant,

          v.

BALTIMORE CITY BOARD OF SCHOOL COMMISSIONERS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:12-cv-00243-CCB)


Submitted:   April 30, 2015                   Decided:   May 8, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Morris, Jr., Baltimore, Maryland, for Appellant. Darryl
G. McCallum, SHAWE & ROSENTHAL, LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Valenzia appeals from the district court’s order

granting summary judgment in favor of the Baltimore City Board

of School Commissioners in his employment discrimination action.

We    have    reviewed    the     record    and     the     parties’   arguments    on

appeal, and we find no reversible error.                    Accordingly, we affirm

for   the    reasons     stated    by     the    district    court.     Valenzia   v.

Baltimore City Bd. of Sch. Comm’rs, No. 1:12-cv-00243-CCB (D.

Md. Sept. 17, 2014).         We dispense with oral argument because the

facts   and    legal     contentions       are    adequately     presented    in   the

materials      before    this     court    and    argument     would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                            2